DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of IDS filed on 07/30/2021.
Receipt is acknowledged of amendments/arguments filed on 08/08/2022.
Claims 20-20 are presented for examination.
This application is a 371 of PCT/JP2018/043850 filed on 11/28/2018.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to specifically teach that the operation control unit is configured to: stores , in the memory, for each of a plurality of maintenance items of the analysis modules, an expiration date of performing maintenance and a maintenance execution time indicating a time when maintenance was performed, display, on the display unit, the maintenance execution time along with identification information indicating an execution priority based on the expiration date, simultaneously display, on the display unit, the individual maintenance items of each of the plurality of analysis modules, the maintenance execution time for each of the maintenance items and a mark for each maintenance item, the mark identifying an analysis module for which the maintenance item corresponds, receive an input via the operation input portion indicating to rearrange a display order of the displayed maintenance items, rearrange the display order of the maintenance items based on an execution priority, which is based on the respective execution times of the maintenance items, and display the rearranged maintenance items on the display unit. These limitations in conjunction with other references in the claimed invention were not shown by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWYN LABAZE/Primary Examiner, Art Unit 2887